 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT

 9                     FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   Junho Hyon,                                           No. 2:19-cv-00259-KJM-EFB
12                             Plaintiff,                  ORDER
13           v.
14
     Jerry Brown, et al.,
15
                               Defendants.
16

17          Judgment was entered in this action on March 12, 2020, ECF No. 22, and plaintiff’s

18   appeal was dismissed for lack of jurisdiction, ECF Nos. 29, 30. Plaintiff’s demand for a jury trial

19   at ECF No. 37 is therefore denied. The court will disregard any similar future filings.

20          IT IS SO ORDERED.

21   DATED: June 23, 2021.
22
23




                                                     1
